M’Gxric, C. J.,
delivered the opinion of the Court.
The sci. fa. was demurred to, and for cause of demurrer it is alledged that the sci. fa. is wrong, in praying judgment of execution of the lands, &c., in the hands of the administrator. In the case of Scott v. Whitehall and French, decided at St. Louis, November term, 1826, the Court were unanimously of opinion, that the law is, that such execution may well issue.
Therefore, in this case, let the judgment be rendered accordingly for the plaintiffs..